Citation Nr: 9902888	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal by the veteran's surviving spouse from an 
April 1993 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for the cause of the 
veteran's death.  In July 1996, the Board remanded this case 
for further development, which has been completed.  

In the substantive appeal, the appellant requested a hearing 
before a member of the Board at the RO (Travel Board 
hearing).  In April 1994, she said that after being informed 
of the delay in Travel Board hearings, she wished to withdraw 
her request for one.  In July 1996, pursuant to the Boards 
remand, the RO advised the appellant that she had been placed 
on the list of persons desiring a Travel Board hearing and 
that it would remain on the list unless she stated otherwise.  
In an undated Report of Contact, the representative stated 
that he had talked with the appellant and that she did not 
desire a Travel Board hearing.  

The appellant has filed a claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1997) which was denied by an August 1998 rating decision.  
The appellant has indicated that she does not wish to appeal 
that rating decision.   




FINDINGS OF FACT

1.  There is no competent, probative evidence that 
subarachnoid hemorrhage, the immediate cause of the veteran's 
death as listed on the death certificate, was manifested 
until decades after service, was the result of a service-
connected disease or injury, or was related to treatment for 
a service-connected disability.   

2.  There is no competent, probative evidence that either 
cerebral aneurysm or hypertension, listed on the death 
certificate as significant conditions contributing to death, 
was present in service, compensably manifested within one 
year after service or otherwise related to service.  

3.  There is no competent, probative evidence that service-
connected traumatic brain disease played any role in causing 
or hastening the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Factual Background

The April 1993 rating decision, from which this appeal was 
taken, noted that service medical records were not available 
and that an April 1989 communication from the National 
Personnel Records Center indicated that the claims folder had 
not been found and that a rebuilt folder had been sent.  
Attempts to obtain service medical records have produced only 
supplemental records from the Office of the Surgeon General 
which show that the veteran was hospitalized in May 1944.  
The first diagnosis was concussion (sudden blow of object); 
location - brain cerebrum, generally.  The second diagnosis 
was compound fracture, with no nerve or artery involvement; 
location -cranium, face and neck (excluding vertebral): Nasal 
bones.  These injuries were incurred when the veteran fell 
from a vehicle.

During the veteran's lifetime, service connection was in 
effect for traumatic brain disease which was rated 30 percent 
disabling.

The veteran was hospitalized by the VA in January 1985 
because of a subendocardial myocardial infarction.  At the 
time, his blood pressure was 130/87.  In February, his blood 
pressure was 132/80.  At an outpatient examination in June 
1985, his blood pressure was 115/78.  In November, it was 
100/60.  In April 1986, his blood pressure was 138/86 and the 
diagnostic assessment was stable coronary artery disease.  In 
October, blood pressure was 140/80.  In April and September 
1987, it was 128/80.  

In February 1988, the veterans blood pressure was 146/82, a 
week later it was 138/82, and in June it was 112/80.  In June 
1988, it was recorded that he jogged three to four miles a 
day, without angina equivalent (indigestion), shortness of 
breath or orthopnea.  The assessment was status post 
myocardial infarction without angina, continues to be very 
active physically.  In September 1988, his blood pressure was 
120/80, and in March and September 1989 it was 132/84.  In 
March 1989, it was recorded that he had had no chest pain 
since 1985.  

During a December 1989 VA examination, it was noted that the 
veteran had had a skull fracture in service, which had been 
treated by placing plastic plates above his eyebrows.  His 
history was positive for hypertension; the examiner said that 
it was probably high before his myocardial infarction and 
that he had never been medicated.  His blood pressure on 
examination was 134/84.

In January 1991, the veteran's blood pressure was 120/80.  In 
October, it was 120/80.  He was seen in October 1992, at 
which time he denied shortness of breath, chest pain and 
claudication.  He did complain of pain in his right arm and 
leg secondary to a motor vehicle accident and degenerative 
joint disease changes in the right leg.  His blood pressure 
was 120/70.  

In November 1992 the veteran was seen for complaints of right 
leg claudication.  It was noted that about 10 months earlier 
he had noted a lateral thigh pain with movement.  A limp 
developed over the next two months and had remained stable 
over the following eight months.  The pain had also remained 
similar but had increased slightly.  The veteran was not 
capable of walking normally.  The physician stated the pain 
was not consistent with claudication in location or 
character.  The veteran was scheduled for additional 
evaluations in rheumatology and orthopedic clinics to attempt 
to ascertain the cause of the pain.

None of the medical records between 1985 and 1992 show any 
complaints or findings regarding the skull fracture in 
service or the plates in the veterans skull.  

The veteran was hospitalized at the Grossmont Hospital in 
December 1992 because of complaints of severe eye pain and 
headache.  It was noted that while at home he had told his 
wife he had a severe headache around the left eye and that he 
then loss consciousness.  She called the paramedics who found 
him having a hard time maintaining an airway.  His blood 
pressure was 240/120.  Initially, he was moving all four 
extremities, but by the time they arrived at the hospital, he 
was moving a lot less and the paramedics felt he needed to be 
intubated.  It was noted that his past medical history was 
positive for arterial hypertension.  The initial impression 
was intracranial hemorrhage.  A CT scan of the veteran's head 
demonstrated a prominent increased density in the third and 
lateral ventricles as well as the fourth ventricle consistent 
with intracerebral hemorrhage.  There was also a prominent 
amount of blood in the posterior systems as well as the 
region of the right side of the brain stem.  Moderate 
hydrocephalus was also noted.  The impression was prominent 
intraventricular hemorrhage as well as subarachnoid 
hemorrhage.  Intracerebral bleeding was also noted in the 
brainstem and midbrain.  The CT scan was interpreted as 
revealing a massive subarachnoid hemorrhage that extended to 
the brainstem.  The initial impression was intracranial 
hemorrhage.  The final diagnoses were intracerebral 
hemorrhage and intraventricular hemorrhage.  He died during 
that hospitalization.  

The death certificate shows that the veteran died in December 
1992 at 73 years of age.  The immediate cause of death was 
listed as acute subarachnoid hemorrhage of three days' 
duration due to a probable cerebral aneurysm due to 
hypertension.  It was reported that there were no other 
significant conditions contributing to cause death.  The 
duration of the probable cerebral aneurysm was listed as 
unknown and hypertension listed as years.  An autopsy was not 
performed.  M. H. Soumekh, M.D, signed the death certificate.

At an August 1993 hearing at the RO, the appellant testified 
that to the best of her knowledge the veteran had never had 
hypertension.  She said that her husband was in good health 
until shortly before his death, at which time his condition 
deteriorated rapidly and he had decreased vision in one eye.  
Transcript.  

In a brief submitted at the hearing, the appellant stated 
that the cardiovascular surgeon had sent her a copy of 
the information in his office files; he pointed out that he 
had not said the veteran had hypertension at the time of 
death and that there was no mention of a possible aneurysm.  
However, the cardiovascular surgeon reportedly declined to 
change the death certificate due to legal reasons.  Page 4 of 
5.  The appellant concluded that the plates in the veterans 
head, or the bones holding them, had deteriorated and that 
pressure was forming on the nerve endings and blood vessels 
in his brain.  These changes caused right leg pain and 
diminished eyesight.  The hemorrhage occurred when his system 
could no longer stand the pressure.  She asserted that the VA 
medical records showed no other possible cause.  Along with 
her statement, the appellant submitted copies of various 
documents addressed elsewhere in this decision.  Based on the 
documents, it appears that the vascular surgeon referred to 
was Dr. Soumekh.

In April 1994, the appellant reported that her husband did 
not jog, swim or ride a bicycle during the years they were 
married.  She said she had hired contractors to remodel their 
home.  She also reported that following service he had 
diminished vision in his right eye, loss of some motor skills 
and involuntary, jerking, thrashing movement of his leg when 
he was at rest.  Various acquaintances of the veteran 
submitted statement to the combined effect that they had 
known the veteran for up to 10 years and during that time he 
did not jog, ride a bicycle or swim. 

In August 1996, the appellant reported that she had met the 
veteran in 1979 when he had just arrived in California from 
New Jersey.  She said she was not aware of any verification 
or of information regarding his life prior to that time.  She 
said all the veteran's treatment had been by the VA.  

In October 1997, the RO requested a review of the file and 
opinions from a board-certified diagnostic radiologist and a 
specialist in cerebral vascular diseases.  The radiologist 
reviewed outside studies, presumably from Grossmont Hospital, 
consisting of axial images of the brain.  In the posterior 
fossa, there was evidence of hemorrhage in the right 
cerebellar hemisphere measuring approximately 3 centimeters 
in diameter with mass effect on the brainstem.  The 
brainstem, itself, had decreased attenuation, suggesting 
developing edema.  Local areas of high density suggested 
brainstem hemorrhage.  The basal systems were completely 
opacified with hemophagic material, suggesting a subarachnoid 
compound.  The third ventricle was dilated and completely 
filled with hemorrhagic material.  Both lateral ventricles 
were dilated with intraventricular hemorrhage.  There was a 
periventricular decrease in white matter attenuation which 
suggested a transependimal flow and/or prior ischemic white 
matter changes.  There was also an area of hemorrhage within 
the right thalamus.  The impression was multicompartmental 
hemorrhage with mass effect on the brainstem causing edema 
and obstructive hydrocephalus.  

The cerebrovascular specialist, a neurologist, after 
reviewing the file, noted that there was a history of an 
injury during service with plastic plates being inserted 
above the eyebrows.  The physician said it was his opinion 
that there was no relationship between the previous head 
trauma and the presence of the plate and the hemorrhage.  It 
was noted that the type of hemorrhage the veteran had would 
not be caused by the plates moving or pressure building up in 
the brain from the plates.  The physician said it was unclear 
whether this was a primary subarachnoid hemorrhage or whether 
there was a hemorrhage within the brain parenchyma in 
multiple areas with secondary hemorrhage.  If it were a 
primary subarachnoid hemorrhage, an aneurysm would be the 
most likely etiology; there was no recent trauma.  If the 
primary area were the cerebellum with a secondary hemorrhage 
into the ventricles, the hypertensive etiology would be a 
more likely explanation and it would be a primary 
intracranial hemorrhage with secondary subarachnoid 
hemorrhage.  The physician said that in either case, with 
either cause the prior head trauma movement of the plates was 
not a cause of the problem.  He said that the plates were in 
the frontal area and he could not come up with any type of 
reasonable scenario in which any movement of the plates could 
have caused that type of problem.

In a January 1998 statement, the appellant reported that the 
veteran had received all of his medical treatment from the 
VA.  She said that he was not on medication for hypertension 
and was not taking any prescribed medication at the time of 
his death.  She said that the veterans last words were a 
complaint about having the worst pain he had ever had behind 
his bad right eye; he then lost consciousness and never 
awakened.  





Criteria and Analysis

The Board finds that the directives in the remand have been 
completed to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The appellant has withdrawn her request for 
a Travel Board hearing and has indicated that she has no 
knowledge of any medical treatment the veteran had prior to 
the time she met him.  The NPRC has indicated that there are 
no further records regarding the veterans injuries in 
service.  It appears that all identified records of post-
service treatment have been obtained.  Pursuant to the 
Boards remand, the RO obtained medical opinions from a 
radiologist, who reviewed outside diagnostic studies, and 
presumably from a specialist in cerebral vascular diseases.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(1998).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
would be included service-connected disease or injuries of 
any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312 (c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Id.

The first determination that must be made with regard to a 
claim is whether it is well grounded.  See 38 U.S.C.A. 
§ 5107(a), Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 
1 Vet.App. at 81.  An allegation that a disorder is related 
to service is not sufficient; there must be evidence in 
support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a), Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden will, of necessity, 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  In general, in order for 
a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence depending on the 
circumstances), and of a nexus between the inservice injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498 (1995).  

In substance, it is contended by the appellant that a skull 
injury during service was the underlying cause of the 
veterans death.  She says that plates placed in his skull to 
repair fractures sustained in service eventually deteriorated 
or moved, causing the hemorrhage which was the immediate 
cause of death.  She says that every doctor with whom she has 
spoken, has informally agreed that the veterans death was 
caused by the plates; otherwise, he would have been on 
medication for hypertension and he was not.  She asserts that 
there is no competent evidence that the veteran had 
hypertension or an aneurysm prior to the time of his death.  
The representative requests that the Board obtain an 
independent medical opinion and argues that the service-
connected traumatic brain disease should be considered a 
contributory cause of death under the provisions of 38 C.F.R. 
§ 3.312(c)(3) (1998) because the brain is a vital organ and 
the service-connected traumatic brain disease and the cause 
of death are inextricably intertwined.  It is also asserted 
that the RO did not complete all development requested by the 
remand, because there the medical opinions obtained reached 
vague conclusions, with no specific etiology to explain the 
veterans death and no conclusions as to the relationship 
between service-connected traumatic brain disease and the 
radiographic findings noted in the October 1997 opinion.  

Basically, the appellant appears to be claiming that the 
veterans fatal brain hemorrhage could not have been caused 
by hypertension because the veteran did not have hypertension 
and that he was not found to have an aneurysm; therefore,  
the skull plates in his head had to have caused his death.  
However, she has not presented any medical evidence or 
opinion supporting her claim.   

Because the relationship between the service-connected 
residuals of head injury and/or its treatment and the 
veterans death involves a medical question, the opinion of a 
lay person, such as the appellant, does not constitute 
competent evidence of such a relationship.  See Grottveit, 5 
Vet.App. 91, 93.  There is no competent evidence that the 
brain hemorrhage which caused the veteran's death was related 
to the skull injury in service.  In fact, the only competent, 
medical evidence that addresses any relationship between the 
head injury and the veterans death is the October 1997 
opinion, which goes against the claim.  The appellants 
assertions do not constitute competent medical evidence since 
there is nothing in the file to suggest that she qualifies as 
a medical professional nor has she contended otherwise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

There is also no competent evidence that the traumatic brain 
disease contributed to cause the veteran's death.  There is 
no indication that the traumatic brain disease was 
progressive or that there was any general debilitation from 
traumatic brain disease.  In fact, there is no competent 
evidence in the record that the veteran was having any 
problems with traumatic brain disease.  The appellant has 
attempted to link the pain in his leg to traumatic brain 
disease but has produced no competent evidence of such a 
relationship.  Moreover, when the veteran was examined for 
the pain in his leg shortly before his death, there was no 
indication that the examiner suspected traumatic brain 
disease as a possible etiology.

The appellant has said that every doctor with whom she spoke 
informally agreed that the veterans death was caused by the 
plates in his death; otherwise, he would have been on 
medication for hypertension and he was not.  However, her 
statements of what she purportedly has been told by 
physicians do not serve to make the claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  No doctor has 
made such a statement for the record.  Her specific reference 
to a cardiovascular surgeon appears to have been a reference 
to Dr. Soumekh who not only cared for the veteran during his 
terminal hospitalization but also signed the veterans death 
certificate.  
If, as alleged, Dr. Soumekh (or any other physician) believes 
that the cause of death on the certificate is incorrect, 
there are procedures for revising it.  However, even if the 
veteran did not have hypertension and did not have a brain 
aneurysm, there would still have to be competent evidence 
that his brain hemorrhage was related to a service-connected 
disability.  Dr. Soumekh has not proffered any written 
opinion in support of the appellants claim, and the 
appellants recitation of what he (or any other doctor) 
purportedly told her is not the equivalent of medical 
evidence and is not sufficient to make the claim well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).  

While an independent medical specialist opinion has been 
requested, the claim is not well grounded and, therefore, the 
VA has no duty to obtain one.  Although the representative 
asserts that the medical opinions obtained by the RO are 
inadequate because the conclusions were vague and 
nonspecific, with no specific etiology to explain the 
veteran's death, the Board believes that they represent the 
best medical judgment that can be obtained on this matter.  
While the examiner was unable to precisely establish the 
cause of the veterans fatal hemorrhage, he specifically 
stated that the plates, located in the frontal area of the 
veterans head, would not have caused the type of hemorrhage 
experienced by the veteran and that he could not create any 
type of reasonable scenario in which movement of the plates 
would have caused that type of problem.  Any contrary theory 
that the appellant may have as to the cause of the brain 
hemorrhage must be supported by medical evidence or opinion 
to render the claim well grounded.  Such evidence or opinion 
is lacking in this case. 

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  Here, the facts and circumstances relative 
to the issue on appeal with respect to service connection are 
such that no further action is warranted at this time.  There 
does not appear to be any outstanding evidence of which VA is 
on notice.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals
	

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.7
- 2 -
